Citation Nr: 1234117	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for multiple myeloma.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of multiple myeloma, loss of sensation on the left side of the face.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of multiple myeloma, loss of left mandible ramus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a hearing held at the RO in December 2006.  A transcript of that hearing has been associated with the claims file.  

In April 2007, June 2008, and December 2008, the Board remanded this matter for additional development.  Specifically, the RO was directed to consider whether the June 2002 rating decision constituted a reduction in the disability evaluation assigned to the Veteran's service-connected multiple myeloma.  

In March 2009, the RO issued a rating decision which restored the prior evaluation of 30 percent assigned for the Veteran's multiple myeloma.  Thus, the rating reduction aspect of the issues on appeal was rendered moot, leaving only the increased evaluation issues on appeal.

In January 2012, the Board again remanded this matter for the RO to consider additional pertinent evidence received since the RO's most recent supplemental Statement of the Case (SOC) was issued in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for multiple myeloma; residuals of multiple myeloma, loss of sensation on the left side of the face; and residuals of multiple myeloma, loss of left mandible ramus.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In January 2012, the Board remanded this matter for the RO to consider additional pertinent evidence received since the RO's most recent supplemental SOC was issued.  As noted in the prior remand, a substantial amount of new and pertinent evidence had been received since the case was last considered by the RO.  Moreover, the Veteran submitted a November 2011 statement indicating that he did not wish to waive RO consideration of this evidence.  

A review of the Veteran's claims file, as well as his Virtual VA file, failed to reveal any further consideration of this case having been done by the RO.  Accordingly, the RO must review the additional evidence received and issue a supplemental SOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); 38 C.F.R. §§ 19.31, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Re-adjudicate the issues on appeal, including consideration of all new evidence received since the March 2009 supplemental SOC.  If any claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



